Gordon, J.
I concur in the result. Upon the pleadings in this case, I think the defendant would have been entitled to judgment. The reply admits that the sum of $75 was lawfully due defendant for freight charges upon the property replevied, and, until this was paid or legal tender was made, defendant was entitled to retain possession. But defendant did not see fit to avail itself of this defect in the pleadings, and the record contains no bill of exceptions, statement of facts, or motion for a new trial, blot a ruling of the trial court is assigned as error, nor does it appear that any objection to the pleadings or to the evidence was made at the trial. Under these circumstances, we are bound to presume, in support of the judgment of the superior court, that evidence without which it could not legally have been rendered was duly given at the trial. Error must be affirmatively shown, and defects or irregularities not affecting the jurisdiction cannot be raised for the first time in the appellate court.